DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The first grouping of species/subspecies from which Applicant must make an election are:
Species A - A wearable physiological activity sensor having in-ear/ear-worn housings only i.e. wherein the electrodes are contained on a same in-ear housing or two in-ear housings).
Species B - A wearable physiological activity sensor having the second electrode on an eyeglass structure or a head-mount structure, which thus contacts entirely different portions of the physiology (e.g. as in claim 8).
The second grouping of species/subspecies from which Applicant must make an election are:
Species 1 - A wearable physiological activity sensor having in-ear or ear-worn structure mounted on an auricle by rejecting force.
Species 2 - A wearable physiological activity sensor having in-ear or ear-worn structure mounted on an auricle by magnetic attraction.
Species 3 - A wearable physiological activity sensor having in-ear or ear-worn structure mounted on an auricle by clamping force.
Species 4 - A wearable physiological activity sensor having in-ear or ear-worn structure mounted on an auricle by pulling force.
The third grouping of species/subspecies from which Applicant must make an election are:
Species a - A wearable physiological activity sensor in which detected signals are EEG signals.
Species b - A wearable physiological activity sensor in which detected signals are ECG signals.
Species c - A wearable physiological activity sensor in which detected signals are EOG signals.
Species d - A wearable physiological activity sensor in which detected signals are EMG signals.
Species e - A wearable physiological activity sensor in which detected signals are EDA signals.
Thus, a proper election would address all three groupings such as electing only one of  e.g. Species A1b or B4a, etc.

 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are generic to all three groupings of species being required.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The first, second, and third groups each lack unity of invention because even though the inventions of these groups require the technical feature of being a wearable activity sensor for detecting brainwaves, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 8,781,570 B2 to Chuang et al. which discloses a headset having one or more EEG sensors for detecting brainwaves, or US 8,565,852 B2 to Wada et al. which discloses an auricle-installed device for bio-signal (e.g. brainwave) measurement), or US 2015/0168996 A1 to Sharpe et al. which discloses an in-ear wearable computer for EEG and EOG measurement.
Due to the complex nature of the election, a telephone call was not made to request an oral election to the above species restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
25 May 2022